Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 15-37 are pending, claims 1-14 are canceled in this application. This application is a continuation of US 13/391,594, filed on 02/21/2012, now abandoned, which is a national stage entry of PCT/US2009/055513, filled on 08/31//2009. 

Election/Restrictions
Applicants’ election without traverse of group I, claims 15-27, filed on 05/19/2021 is acknowledged.
Claims 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 15-27 will presently be examined to the extent they read on the elected subject matter of record.

Claim Rejections - 35 USC § 112/Second paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 16-27 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The dependency of claims 16-27 on claim 19 (claim 19 also depends on claim 19) renders the claim indefinite. One of ordinary skill could not ascertain and interpret the metes and bounds of the patent protection desired as to these claims. 

Claim 21 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 21 contains the trademark/trade name ISOPAR C.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Colaco et al. (US 2009/0013481 A1) in view of Mellul et al. (US 6,083,491), Schlossman (US 5,108,736), and Abe et al. (US 2007/0253989 A1).
Colaco et al. teach a composition, such as soap bars, etc., for depositing benefiting agent such as pigment onto keratin-containing substrate, including skin and hair, comprising pigment particles, including a mixture of TiO2 and mica or iron oxide, coated with quaternary ammonium compound and/or a lipophilic material including lipophilic polymers such as polymethylmethacrylate (PMMA) and/or a lipophilic compound such as isopropyl titanium triisostearate, dimethicone, or mixture thereof; the composition further comprising surfactants and oil; and exemplified pigment particulate being added into the dispersed quaternary ammonium compound followed by addition of dimethicone (paragraph 40), i.e., coating of cationic molecules (including a cationic polymer) followed by coating of lipophilic material (including isopropyl titanium triisostearate or dimethicone) (entire reference, especially abstract, paragraph 1,8, 12-15, 17, 18, 21, 23, 26, 28-30, 34, 35, 37, 40, 46, 49, 56, and 63 and claims 1,7, 9, 11 -13, 16, 20, and 23). 
Colaco et al. do not teach the exact same steps of preparing the coated pigment particles as claimed.
This deficiency is cured by Mellul et al. who teach method of coating the surface of solid pigment particles, such as TiO2
prepare a solution of the polymer in one of its good solvents such as water;  
disperse the powder to be coated in this solution with vigorous stirring and add a poor solvent for the polymer without proceeding up to the precipitation of the polymer in the solution, but up to the first cloudiness; 
vigorously stir the suspension, for example for 4 hours.  
allow the suspension to settle, rinsed with a non-solvent of the polymer and dried, for example at 80 °C under reduced pressure (entire reference, especially abstract, column 1, line 36-42, column 3, line 1-4, column 6,line 18-34, column 12, line 1 trough column 13, line 33, preparation example 3, and claims 1-8);
Schlossman who teaches method of treating pigment particles such as mica with a titanate coupling agent such as isopropyl titanium triisostearate, rendering the hydrophobicity and thus improved dispersion, comprising: 
adding liquid titanate coupling agent into an aqueous uniform dispersion of pigments in a mixer at room temperature accompanied by rapid stirring;  
continue stirring after the dispersement of the titanate coupling agent for 30 to 60 minutes;
separated out of the pigment dispersion by filtering;  
washing the pigments with water and drying while still in the filter.  
collecting the dried pigments, then ground finely [pulverized ] (entire reference, especially abstract, column 3, line 29 through column 4, line 14); and 
Abe et al. who teach a method of coating the surface of a base powder such as TiO2 with a hydrophobizing agent such as isopropyl titanium triisostearate and a cationic surfactant such as quaternium-91 by treating base powder with both at the same time, treating hydrophobic treated powder with a cationic surfactant, and exemplified treating base powder with cationic surfactant (test example 9) with the same steps comprising:
adding treatment agents (hydrophobizing agent and/or cationic surfactant) into a solvent such as isopropyl alcohol and dissolving;
adding the base powder to the solution; 
stirring the mixture for 1 hour at room temperature;
obtaining the desired modified powder by solvent removal, drying (70 °C, 24 hours), and powdering (entire reference, especially abstract, ;
i.e., the steps of coating pigment particles with hydrophobic and/or cationic treating agents are the same: mixing the pigment particles with the solution (water or isopropanol as solvent) of either one of the hydrophobic and cationic treating agents in either orders or both at the same time; stirring, separating (settling from suspension, filtering, or removing solvent); washing; drying at elevated temperature (implies cooling in the steps afterwards); followed by grinding or powdering.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Colaco et al. and Mellul et al., Schlossman, and Abe et al. to specify the specific steps of hydrophobic and cationic surface treating of pigment particles taught by Colaco et al. as mixing the pigment particles with the solution (water or isopropanol as solvent) of either one of the hydrophobic and cationic treating agents in either orders (hydrophobic fist then cationic or cationic first than hydrophobic) or both at the same time; stirring, separating (settling from suspension, filtering, or removing solvent); washing; drying at elevated temperature (implies cooling in the non-heating steps afterwards); followed by grinding or powdering. The specific steps in each of hydrophobic and cationic surface treating methods were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying specific steps in each of hydrophobic and cationic surface treating methods taught by Colaco et al. flows from the stpes having been used in the prior art, and from the steps being recognized in the prior art as useful for the same purpose.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/HONG YU/
Primary Examiner, Art Unit 1612